

AVIS BUDGET GROUP, INC.


CONSULTING SERVICES AGREEMENT


THIS CONSULTING SERVICES AGREEMENT (this “Agreement”) dated this 15th day of
December, 2014 by and between Avis Budget Group, Inc., a Delaware corporation
(the “Company”), and Patric T. Siniscalchi (the “Consultant”).


WHEREAS, in light of the Consultant’s experience and knowledge regarding the
Company and industry-related matters, the Company wishes to retain the services
of the Consultant on the terms and conditions set forth herein and the
Consultant has agreed to so serve the Company and its affiliates.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.
Consulting Period. The Company shall retain the Consultant pursuant to the terms
of this Agreement, and the Consultant shall provide the “Services” (as defined
in Section 3 hereof), for a term of three years commencing on April 1, 2015 (the
“Effective Date”) and ending on March 31, 2018. Notwithstanding the foregoing,
the Consultant or the Company may terminate the consulting arrangement hereunder
at any time and for any reason (or no reason) prior to March 31, 2018 by
providing the other party with at least thirty (30) days’ advance written notice
of such termination. The period of time between the Effective Date and the
termination of the Consultant’s service relationship with the Company hereunder
shall be referred to herein as the “Consulting Period.” The parties hereby
acknowledge that the Consultant’s employment relationship with the Company shall
terminate for all purposes on April 1, 2015.



2.
Release. In partial consideration for entering into this Agreement, the
Consultant agrees to execute within forty-five days following each of (i) March
31, 2015, and (ii) termination of the Consulting Period, and not to revoke, a
separation and release agreement with the Company in such form as reasonably
determined by the Company, which will require the Consultant, in part, to
release all actual and purported claims against the Company and its affiliates
(each such separation and release agreement referred to herein as a “Release”).



3.
Services. During the Consulting Period, the Company hereby retains the
Consultant to perform such services as the Company may reasonably request from
time to time, including, without limitation, aiding in the transition of his
current responsibilities as President, Latin America/Asia-Pacific and continuing
to be involved in the Company’s joint ventures in China and Brazil
(collectively, the “Services”). The Consultant may perform the Services at such
times and in such manner as reasonably requested by the Company from time to
time; provided that, to the extent that the Services do not require performance
from a specific location, the Consultant may perform the Services at a location
of the Consultant’s choice so long as the Consultant is available to report by
telephone or in person as reasonably


11

--------------------------------------------------------------------------------



requested by the Company. The Consultant shall report directly to the Chief
Executive Officer of the Company.


4.
Consulting Fees.



(a)
Fee. During the Consulting Period, the Consultant shall be entitled to receive
an annual fee of (i) $300,000 for the period from April 1, 2015 through March
31, 2016, $200,000 for the period from April 1, 2016 through March 31, 2017, and
(iii) $100,000 for the period from April 1, 2010 through March 31, 2018 (the
“Consulting Fee”). The Consulting Fee shall be paid on a monthly basis, on the
last business day of each month commencing with April 30, 2015.



(b)
Perquisites. During the Consulting Period, the Consultant shall be entitled to
continued access to company car usage in accordance with Company policy, an
executive physical, financial planning expense reimbursements in accordance with
Company policy and continued health coverage (“Company-subsidized COBRA”, which
shall not extend beyond September 2016) (the “Perquisites”). For purposes of
this Agreement, “Company subsidized COBRA” shall mean that the Company shall
subsidize the total cost of COBRA coverage such that the contribution required
of the Consultant for health plan participation during the Consulting Period
shall be substantially equal to the contributions required of active employed
executives of the Company.



(c)
Reimbursement for Business Expenses. Upon presentation of appropriate
documentation, the Consultant shall be reimbursed, in accordance with the
Company’s expense reimbursement policy, for all reasonable business expenses
incurred in connection with the Consultant’s performance of the Services.



5.
Termination.



(a)
Consulting Fee and Perquisites. If the Consulting Period is terminated prior to
March 31, 2018 by the Company other than: (i) “for cause” (as defined below);
(ii) in connection with the Consultant’s disability which prevents the
Consultant (or is reasonably expected to prevent the Consultant as reasonably
determined by the Company in good faith) from performing the Services through
March 31, 2018 (the Consultant’s “disability”); or (iii) death, , the Consultant
shall be entitled to receive (1) continued payment of the Consulting Fee through
March 31, 2018 on the same basis as the Consultant would have been entitled to
receive the Consulting Fee under Section 4(a) hereof had the Consulting Period
not been so terminated, and (2) continued access to the Perquisites as provided
in Section 4(b) hereof , subject, in all cases, to the Consultant’s satisfaction
of the Release condition contained in Section 2 hereof; provided, however, that
access to Perquisites shall cease no later than eighteen months following
termination (or September 2016, in the case of continued health coverage
pursuant to COBRA).






2



--------------------------------------------------------------------------------



(b)
Stock-based Awards. If the Consulting Period is terminated prior to March 31,
2018 (A) by the Company other than “for cause,” or (B) as a result of the
Consultant’s “disability,” or death, the service requirement included in the
Consultant’s then outstanding unvested stock-based awards in the Company that
would have vested in accordance with their original vesting schedule on or prior
to January 31, 2017 shall be waived as of the date of such termination, and to
the extent that any such awards are subject to additional vesting conditions
based on the achievement of specified objective performance goals on or prior to
January 31, 2017, such awards shall remain outstanding following such
termination and become vested or be forfeited at such time(s) as provided in
accordance with the terms and conditions of the applicable award agreement based
on actual achievement of the performance goals applicable for purposes of
vesting of such awards during the period ending on January 31, 2017.



(c)
Coordination of Termination Benefits with Release Execution. The Company’s
obligation to provide the payments and benefits in Sections 5(a), 5(b) and 6
hereof is subject to, and contingent upon, the Consultant (or the Consultant’s
estate, if applicable) satisfying the Release condition contained in Section 2
hereof. To the extent that any portion of the payments or benefits to be
provided in Sections 5(a), 5(b) or 6 hereof constitutes nonqualified deferred
compensation within the meaning of Section 409A of the Internal Revenue Code, if
the forty-five day Release consideration period set forth in Section 2 hereof
spans two calendar years at the time of termination of the Consulting Period,
any such payments or benefits shall not be paid or commence to be paid until the
calendar year following the calendar year of termination.



(d)
Definition. “Termination for Cause” shall mean: (i) any act of fraud,
misappropriation, dishonesty, embezzlement or similar conduct against the
Company or any of its subsidiaries; (ii) conviction of a felony or any crime
involving moral turpitude (which conviction, due to the passage of time or
otherwise, is not subject to further appeal), or (iii) the Consultant’s material
breach of this Agreement, including any material failure of the Consultant to
perform the Services.



6.
Death and Disability. If the Consulting Period is terminated by the Company due
to the Consultant’s “disability” or death prior to March 31, 2018, the
Consultant (or the Consultant’s beneficiary) shall be entitled to receive
continued payment of the Consulting Fee through March 31, 2018 on the same basis
as the Consultant would have been entitled to receive the Consulting Fee under
Section 4(a) hereof had the Consulting Period not been so terminated, subject,
in all cases, to the Consultant’s satisfaction of the Release condition
contained in Section 2 hereof and to the provisions of Section 5(c) hereof.



7.
Independent Contractor Status. The Consultant acknowledges and agrees that the
Consultant’s status at all times shall be that of an independent contractor, and
that the Consultant may not, at any time, act as a representative for or on
behalf of the Company for any purpose or transaction, and may not bind or
otherwise obligate the Company in any manner whatsoever without obtaining the
prior written approval of the Company therefor. The parties hereby acknowledge
and agree that all consulting fees paid pursuant to Section




3



--------------------------------------------------------------------------------



4 hereof shall represent fees for services as an independent contractor, and
shall therefor be paid without any deductions or withholdings taken therefrom
for taxes or for any other purpose. The Consultant further acknowledges that the
Company makes no warranties as to any tax consequences regarding payment of such
fees, and specifically agrees that the determination of any tax liability or
other consequences of any payment made hereunder is the Consultant’s sole and
complete responsibility and that the Consultant will pay all taxes, if any,
assessed on such payments under the applicable laws of any Federal, state, local
or other jurisdiction and, to the extent not so paid, will indemnify the Company
for any taxes so assessed against the Company. The Consultant also agrees that
during the Consulting Period, the Consultant shall not be eligible to
participate in any of the employee benefit plans or arrangements of the Company
except as expressly provided herein.


8.
Restrictive Covenants.



(a)
Confidential Information. The Consultant acknowledges that Confidential
Information is a valuable, special, and unique asset of the Company and its
subsidiaries and agrees to the following:






4



--------------------------------------------------------------------------------



(i)
The term “Confidential Information” includes, but is not limited to, any and all
of Company’s and its subsidiaries’ trade secrets, confidential and proprietary
information and all other information and data of the Company and its
subsidiaries that is not generally known to the public or other third parties
who could derive economic value from its use or disclosure. Confidential
Information includes, without limitation, the following: (A) marketing, sales,
and advertising information such as lists of actual or potential customers;
customer preference data; marketing and sales techniques, strategies, efforts,
and data; merchandising systems and plans; confidential customer information
including identification of purchasing personnel, account status, needs and
ability to pay; business plans; product development and delivery schedules;
market research and forecasts; marketing and advertising plans, techniques, and
budgets; overall pricing strategies; the specific advertising programs and
strategies utilized, and the success or lack of success of those programs and
strategies; (B) organizational information such as personnel and salary data;
merger, acquisition and expansion information; information concerning methods of
operation; divestiture information; and competitive information pertaining to
the Company’s and its subsidiaries’ distributors; (C) financial information such
as product costs; supplier information; overhead costs; profit margins; banking
and financing information; and pricing policy practices; (D) technical
information such as product specifications, improvements, discoveries,
developments, designs, inventions, techniques, new products and training
methods; (E) information disclosed to the Consultant as part of a specialized,
proprietary training process; and (F) information of third parties provided to
the Consultant subject to non-disclosure restrictions for use in the
Consultant’s business for the Company and its subsidiaries.

(ii)
Notwithstanding anything in the foregoing to the contrary, the term
“Confidential Information” shall not include any information that: (A) is at the
time of disclosure, or subsequently becomes, part of the public domain through
no act or failure to act on the part of the Consultant, any representative of
the Consultant or any other current or former service provider of the Company or
its subsidiaries; (B) is already known or possessed by the Consultant with no
obligation of confidentiality to the Company or its subsidiaries at the time of
the disclosure of such information by the Company or its subsidiaries; (C) is
furnished to the Consultant by a third party source other than the Company or
its subsidiaries, provided that such third party source is not known by the
Consultant to be prohibited from disclosing such information by a contractual,
legal, or fiduciary obligation owed to the Company or its subsidiaries; or (D)
is independently developed by the Consultant outside of the Consultant’s service
with the Company and without reference to, use of, or as a result of knowledge
of the Confidential Information. In addition, it is understood and agreed that
this Section 8(a)(ii) shall not prevent the Consultant from making disclosures
of Confidential




5



--------------------------------------------------------------------------------



Information required by applicable law or required to be made to governmental
authorities, or disclosures to the Consultant’s auditors, and legal and tax
advisors.
(iii)
The Consultant acknowledges that because of the Consultant’s position with the
Company, the Consultant will have access to Confidential Information. The
Consultant agrees that the Consultant will not disclose, transfer, or use (or
seek to induce others to disclose, transfer, or use) any Confidential
Information for any purpose other than (A) disclosure to authorized employees
and agents of the Company and its subsidiaries who are bound to maintain the
confidentiality of the Confidential Information, and/or (B) for authorized
purposes during the course of the Consultant’s service in furtherance of the
Company’s and its subsidiaries’ business.

(iv)
The Consultant will notify the Company in writing of any circumstances which may
constitute unauthorized disclosure, transfer, or use of Confidential
Information. The Consultant will use best efforts to protect Confidential
Information from unauthorized disclosure, transfer, or use. The Consultant will
implement and abide by all procedures adopted by the Company and its
subsidiaries to prevent unauthorized disclosure, transfer, or use of
Confidential Information. Immediately upon termination of the Consultant’s
service with the Company, the Consultant shall return to the Company all of the
Company’s and its subsidiaries’ property relating to the Company’s and its
subsidiaries’ business, including, without limitation, all of the Company’s and
its subsidiaries’ property which is in the possession, custody or control of the
Consultant such as Confidential Information, documents, hard copy files, copies
of documents and electronic information/files.

(v)
Except to the extent that disclosure is required by applicable law, rule or
regulation, the terms and conditions of this Agreement shall remain strictly
confidential, and the Consultant hereby agrees not to disclose the terms and
conditions hereof to any person or entity, other than immediate family members,
legal advisors or personal tax or financial advisors, or prospective future
employers solely for the purpose of disclosing the limitations on the
Consultant’s conduct imposed by the provisions of this Agreement who, in each
case, agree to keep such information confidential.

(b)
Noncompetition. The Consultant acknowledges that the Services are of a unique
nature and are irreplaceable, and that the Consultant’s performance of any
service to a competing business will result in irreparable harm to the Company.
Accordingly, until March 31, 2018, the Consultant agrees that the Consultant
shall not, directly or indirectly, own, manage, operate, control, be employed by
(whether as an employee, director, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
person, firm, corporation or other entity, in whatever form, engaged in a
“Competitive Business” (as defined below) in any locale




6



--------------------------------------------------------------------------------



of any country in which the Company conducts business. Nothing in this Section
8(b) shall prohibit the Consultant from being a passive owner of not more than
one percent (1%) of the equity securities of a publicly traded corporation
engaged in a Competitive Business, so long as the Consultant has no active
participation in the business of such corporation. As used herein, the term
“Competitive Business” shall mean any party which competes in any way or manner
with the business of the Company or any of its affiliates, as such business or
businesses may be conducted from time to time, either as a general or limited
partner, proprietor, common or preferred shareholder (other than being less than
a 1% shareholder in a publicly traded company), officer, director, agent,
employee, consultant, trustee, affiliate, or otherwise.


(c)
Non-solicitation; Noninterference. Until March 31, 2018, the Consultant agrees
that the Consultant shall not, except in the furtherance of the Consultant’s
duties hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (i) solicit, aid or induce any
customer of the Company or any of its subsidiaries or affiliates to purchase
goods or services then sold by the Company or any of its subsidiaries or
affiliates from another person, firm, corporation or other entity or assist or
aid any other person or entity in identifying or soliciting any such customer,
(ii) solicit, aid or induce any employee, representative or agent of the Company
or any of its subsidiaries or affiliates to leave such employment or retention
or to accept employment with or render services to or with any other person,
firm, corporation or other entity unaffiliated with the Company, or hire or
retain any such employee, representative or agent, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, representative or agent, or
(iii) interfere, or aid or induce any other person or entity in interfering,
with the relationship between the Company or any of its subsidiaries or
affiliates and any of their respective vendors, joint venturers or licensors. An
employee, representative or agent shall be deemed covered by this Section 8(c)
while so employed or retained and for a period of six (6) months thereafter.



(d)
Non-disparagement. The Consultant agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders, agents or products. The foregoing shall not be violated by
truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings).



(e)
Cooperation. In connection with any termination of the Consulting Period, the
Consultant agrees to assist the Company, as reasonably requested by the Company,
to facilitate a smooth transition of the Consultant’s job responsibilities to
the Consultant’s successor. In addition, upon the receipt of reasonable notice
from the Company (including outside counsel), the Consultant agrees that for the
period ending March 31, 2018, the Consultant will respond and provide
information with regard to matters in which the Consultant has knowledge as a
result of the Consultant’s service with the Company, and will provide reasonable
assistance to the Company, its affiliates and




7



--------------------------------------------------------------------------------



their respective representatives in defense of all claims that may be made
against the Company or its affiliates, and will assist the Company and its
affiliates in the prosecution of all claims that may be made by the Company or
its affiliates, to the extent that such claims may relate to the period of the
Consultant’s service with the Company. The Consultant agrees to promptly inform
the Company if the Consultant becomes aware of any lawsuit involving such claims
that may be filed or threatened against the Company or its affiliates. The
Consultant also agrees to promptly inform the Company (to the extent that the
Consultant is legally permitted to do so) if the Consultant is asked to assist
in any investigation of the Company or its affiliates (or their actions),
regardless of whether a lawsuit or other proceeding has then been filed against
the Company or its affiliates with respect to such investigation, and shall not
do so unless legally required. Upon presentation of appropriate documentation,
the Company shall pay or reimburse the Consultant for all reasonable
out-of-pocket travel, duplicating or telephonic expenses incurred by the
Consultant in complying with this Section 8(e).


(f)
Enforcement. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 8 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.



(g)
Remedies. The Consultant acknowledges and agrees that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of this Section 8
would be inadequate and, in recognition of this fact, the Consultant agrees
that, in the event of such a breach or threatened breach, in addition to any
remedies at law, the Company, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy which may then be available.



(h)
Forfeiture. In the event of a final judgment by a court of competent
jurisdiction that the Consultant has breached any of the provisions of this
Section 8, the Consultant shall forfeit the right to receive any further
benefits under this Agreement.



9.
Governing Law; Dispute Resolution. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New Jersey,
without regard to the choice of law principles thereof. Each of the parties
agrees that any dispute between the parties shall be resolved only in the courts
of the State of New Jersey or the United States District Court for the District
of New Jersey and the appellate courts having jurisdiction of appeals in such
courts. In that context, and without limiting the generality of the foregoing,
each of the parties hereto irrevocably and unconditionally (a) submits in any
proceeding relating to this Agreement or the Consultant’s service relationship
with the Company or any affiliate, or for the recognition and enforcement of any
judgment in respect thereof (a “Proceeding”), to the exclusive jurisdiction of
the courts of the State of New Jersey, the court of the United States of America
for the District of New Jersey, and appellate courts




8



--------------------------------------------------------------------------------



having jurisdiction of appeals from any of the foregoing, and agrees that all
claims in respect of any such Proceeding shall be heard and determined in such
New Jersey State court or, to the extent permitted by law, in such federal
court, (b) consents that any such Proceeding may and shall be brought in such
courts and waives any objection that the Consultant or the Company may now or
thereafter have to the venue or jurisdiction of any such Proceeding in any such
court or that such Proceeding was brought in an inconvenient court and agrees
not to plead or claim the same, (c) WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE CONSULTANT’S SERVICE RELATIONSHIP WITH THE
COMPANY OR ANY AFFILIATE OF THE COMPANY, OR THE CONSULTANT’S OR THE COMPANY’S
PERFORMANCE UNDER, OR THE ENFORCEMENT OF, THIS AGREEMENT, (d) agrees that
service of process in any such Proceeding may be effected by mailing a copy of
such process by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to such party at the Consultant’s or the Company’s
address as provided in Section 11 hereof, and (e) agrees that nothing in this
Agreement shall affect the right to effect service of process in any other
manner permitted by the laws of the State of New Jersey. Each party shall be
responsible for its own legal fees incurred in connection with any dispute
hereunder.


10.
Assignment. This Agreement is personal to each of the parties hereto. Except as
provided in this Section 10, no party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
party hereto. The Company may assign this Agreement to any subsidiary or any
successor to all or substantially all of the business and/or assets of the
Company. As used in this Agreement, “Company” shall mean the Company and any
successor to its business and/or assets, which assumes and agrees to perform the
duties and obligations of the Company under this Agreement by operation of law
or otherwise.



11.
Notices. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:






9



--------------------------------------------------------------------------------



If to the Consultant:


At the address (or to the facsimile number) shown
on the records of the Company


If to the Company:


Avis Budget Group, Inc.
6 Sylvan Way
Parsippany, New Jersey 07054
Attention: Corporate Secretary


With a copy (which will not constitute notice) to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention: Daniel Wolf

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


12.
Severability. The provisions of this Agreement shall be deemed severable. The
invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by applicable law.



13.
Survival. The provisions of Sections 8 through 10 hereof shall survive any
termination of the Consulting Period or this Agreement.



14.
Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.



15.
Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Consultant and such officer or director as may be designated
by the Board of Directors of the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement represents the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof, supersedes any and all other agreements, verbal or
otherwise, between the parties hereto concerning such subject matter, and no
agreements or representations, oral or




10



--------------------------------------------------------------------------------



otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





11



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.




 
AVIS BUDGET GROUP, INC.
 
 
 
By: /s/ Ronald L. Nelson
 
Name: Ronald L. Nelson
 
Title: Chief Executive Officer, President and Chief Operating Officer
 
 
 
CONSULTANT
 
 
 
/s/ Patric T. Siniscalchi
 
Patric T. Siniscalchi

        

11